Citation Nr: 9920160	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  97-02 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
skin disorder.

3.  Whether new and material evidence has been submitted in 
order to reopen a claim for entitlement to service connection 
for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1970, to include service in the Republic of 
Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
July 1996 rating decision of the San Juan, Puerto Rico, 
Regional Office (RO), which denied entitlement to service 
connection for PTSD and which determined that new and 
material evidence had not been submitted with which to reopen 
the veteran's claims for entitlement to service connection a 
skin disorder and for bilateral hearing loss.  The veteran 
filed a timely notice of disagreement and perfected a 
substantive appeal.

The issue of entitlement to service connection for PTSD will 
be addressed in the Remand portion of this decision.


FINDINGS OF FACT

1.  A March 1994 RO decision denied entitlement to service 
connection for a skin disorder.  The veteran did not perfect 
an appeal regarding that decision.  Thus the RO decision is 
final.

2.  The evidence submitted subsequent to the March 1994 RO 
decision bears directly and substantially on the specific 
matter of the veteran's claim of entitlement to service 
connection for a skin disorder.

3.  The veteran's tinea pedis is of service origin.

4.  There is no current evidence of a skin disorder involving 
the groin area.

5.  The March 1994 RO decision determined that the veteran 
had not submitted new and material evidence with which to 
reopen his claim for entitlement to service connection for 
bilateral hearing loss.  The veteran did not perfect an 
appeal as to this decision.  The March 1994 decision is final

6.  The evidence submitted subsequent to the March 1994 RO 
decision bears directly and substantially on the specific 
matter of the veteran's claim of entitlement to service 
connection for a bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The evidence received since the March 1994 RO decision, 
which denied entitlement to service connection for a skin 
disorder, is new and material and the veteran's claim has 
been reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 
C.F.R. § 3.156 (1998).

2.  The veteran's tinea pedis was incurred in service.  
38 U.S.C.A. §§ 1110, 3.102, 5107 West 1991).

3.  The evidence received since the March 1994 RO decision, 
which determined that the veteran had not submitted new and 
material evidence with which to reopen his claim for 
entitlement to service connection for bilateral hearing loss, 
is new and material and the veteran's claim has been 
reopened. 38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§ 3.156 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disease or injury 
incurred in or aggravated by active duty.  38 U.S.C.A. §§ 
1110, 1131 (West 1991).  Service connection may also be 
granted for certain chronic diseases, including certain 
organic diseases of the nervous system, if manifested to a 
degree of 10 percent disabling or more within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  Continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (1998).

I. Skin Disorder

The evidence of record at the time of the March 1994 RO 
decision is briefly summarized.  The veteran's service 
medical records reveal that upon entrance to active service 
there was no indication of a chronic skin disorder.  The 
veteran was provided with a medical examination upon his 
separation from service.  At this time, the veteran reported 
a history of "foot trouble."  The report of his separation 
medical examination indicates that he had been diagnosed with 
"athletes feet."

The veteran underwent a VA examination in December 1982.  At 
that time he reported that he was in a defoliated area and 
had a lot of itching in his crotch and feet.  The examination 
showed that the crotch was clear.  There was dermatophytosis 
involving the feet.  The examiner indicated that the skin 
disorder was not due to Agent Orange exposure.  In April 
1983, the RO denied service connection for a skin disorder 
due to Agent Orange exposure.  The veteran did not appeal 
that decision.  

In March 1994 the RO denied service connection for a fungus 
infection due to Agent Orange exposure.  The veteran was 
notified of this denial and of his appellate rights.  He did 
not perfect an appeal regarding this decision.  The March 
1994 decision is final.  38 U.S.C.A. § 7105 (West 1991).  
However, the veteran may reopen his claim by submitting new 
and material evidence.  New and material evidence means 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156(a) (1998).

"New evidence" is evidence that is not merely cumulative of 
other evidence on the record.  Barnett v. Brown, 8 
Vet.App. 1, 5 (1995).  See also Cox v. Brown, 5 Vet.App. 95, 
98 (1993).  Evidence is "material" where it is relevant to 
and probative of the issue at hand. Id.

VA is directed to consider the evidence that has been added 
to the record since the last final disallowance of the claim 
on any basis, including a decision refusing, because of a 
lack of new and material evidence, to reopen a previously and 
finally disallowed claim.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  The evidence must be reviewed in light of the 
pertinent statutes and regulations.  Wilkinson v. Brown, 8 
Vet. App. 263, 268 (1995).  

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
veteran's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

The evidence received subsequent to the March 1994 RO 
decision includes VA medical records and the testimony of the 
veteran during a hearing before a hearing officer of the RO 
in May 1997.  The veteran and his sister also testified at a 
hearing before a member of the Board sitting at Washington. 
D. C. in April 1999.

A VA hospital discharge summary dated in April 1994 showed 
that the veteran was prescribed Mycelex cream which was to be 
applied to his feet due to tinea pedis.  A January 1995 VA 
medical examination report reflects that the veteran reported 
that he suffered from frequent infections over the inguinal 
folds and over the web spaces of his toes in both feet.  The 
report indicates that there was fissuring of the skin with 
desquamation over the web spaces of the toes of both feet.  
The veteran was diagnosed with intertrigo by history and with 
tinea pedis.

The veteran and his sister, a licensed practical nurse (LPN), 
have provided testimony at his hearing.  The veteran 
testified that he experience itching and peeling of the skin 
involving his feet which began in Vietnam.  He reported that 
he treats himself with over the counter medications but that 
the problems persist.  He testified that he has the same 
symptoms which he had during active duty.  His sister 
indicated that she had been aware of the skin problems for 
several years.

The Board finds that the foregoing evidence is new because it 
is not cumulative.  Moreover, it is material because these 
medical records confirm the presence of tinea pedis and the 
testimony is probative as to the etiology of the skin 
disorder.  Therefore, the Board finds that the veteran's 
claim of entitlement to service connection for a skin 
disorder is reopened on a direct basis per 38 C.F.R. § 3.156.

Having reopened the claim, the Board must now consider 
whether it may render a pertinent decision based on a de novo 
review of the record. See Bernard v. Brown, 4 Vet.App. 384 
(1993).  The evidence of record demonstrates that the veteran 
did not have a skin disorder upon entrance to active duty.  
During his testimony before a member of the Board, he 
indicated that his fungus infection begin during the siege at 
Khe Sanh.  He testified that he was more concerned with doing 
his duty that worrying about the fungus infection.  His 
sister, who was a teacher and had been a medical 
professional, a LPN, testified that the veteran had a skin 
disorder

The law also provides that, in the case of any veteran who 
engaged in combat with the enemy in active service with the 
military, naval, or air organization of the United States 
during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardship of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service and, to that end, shall resolve 
every reasonable doubt in favor of the veteran. Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b) (west 1991). 

The evidence of record shows that upon separation from 
service he was diagnosed with athlete's feet (tinea pedis).  
Skin problems involving the feet were diagnosed in 1982 and 
tinea pedis was shown during the recent VA examination in 
1995.  The veteran has provided testimony in support of his 
contention that his skin problems involving the feet 
originated during service and has persisted since his 
separation from active duty.  The veteran's testimony and 
statements are considered to be competent evidence when 
describing a symptom of a disability.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  38 C.F.R. § 3.102 (1998).  The 
Board finds that the current evidence is in equipoise.  As 
such, the benefit of the doubt is in favor of the veteran.  
Accordingly service connection for tinea pedis is warranted.  
However, the post service medical records do not show the 
presence of a current skin disorder involving the crotch.


II. Bilateral Hearing Loss

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service. 38 
U.S.C.A. § 1110.

Service connection for sensorineural hearing loss may also be 
granted on a "presumptive" basis if it is shown to have 
been present to a degree of 10 percent or more disabling 
within one year after service.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (1998).

For claims for service connection for hearing loss or 
impairment, VA has specifically defined what is meant by a 
"disability" for the purposes of service connection.  38 
C.F.R. § 3.385 (1998) ("[I]mpaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.").

The evidence of record at the time of the March 1994 RO 
decision is briefly summarized.  The veteran's service 
medical records revealed no evidence of hearing loss notation 
of a hearing disorder.  

A VA audiological examination, conducted in November 1982, 
showed high frequency sensorineural hearing loss beginning at 
4,000 hertz in the right ear and 3000 hertz in the left ear.  
A rating decision of April 1983 denied the veteran's claim 
for service connection for bilateral hearing loss.  The 
veteran did not perfect an appeal as to this decision.  

The veteran's subsequent attempt to reopen this claim was 
denied in March 1994. 
At that time the RO determined that he had failed to 
introduce new and material evidence that demonstrated that 
the claimed disorder was incurred in, or aggravated by active 
duty service, or that it was manifested within one year of 
his separation from active duty.  

The veteran may reopen his claim by submitting new and 
material evidence.  New and material evidence means evidence 
not previously submitted to agency decision-makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See Hodge, 155 F.3d at 1356; 38 C.F.R. § 3.156(a) (1998).

"New evidence" is evidence that is not merely cumulative of 
other evidence on the record.  Barnett, 8 Vet.App. at 5.  See 
also Cox, 5 Vet.App. at 98.  Evidence is "material" where 
it is relevant to and probative of the issue at hand. Id.

VA is directed to consider the evidence that has been added 
to the record since the last final disallowance of the claim 
on any basis, including a decision refusing, because of a 
lack of new and material evidence, to reopen a previously and 
finally disallowed claim.  Evans, 9 Vet. App. at 285 (1996).  
The evidence must be reviewed in light of the pertinent 
statutes and regulations.  Wilkinson, 8 Vet. App. at 268.

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
veteran's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran, 7 Vet. App. at 220; Justus, 3 Vet. App. at 
513. 

The evidence received subsequent to the March 1994 RO 
decision includes VA outpatient records showing treatment 
primarily for psychiatric problems.  The veteran was seen at 
a VA ear clinic August 1993 for hearing loss which the 
veteran related to active service.  During his hearing he 
indicated that he was exposed to gunfire on many occasions, 
to include at Khe Sanh.  He stated that he noted that hearing 
loss when he returned home.  His sister, who was an LPN, also 
indicated that she noticed the hearing loss.  

The Board finds the additional evidence both new and material 
as it relates to the current presence of the hearing loss and 
the etiology.  Accordingly, the claim has been reopened. 


ORDER

Entitlement to service connection for tinea pedis is granted.  
New and material evidence having been received, the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss is reopened.


REMAND

Having reopened the veteran's claim for entitlement to 
service connection for bilateral hearing loss, the Board must 
now consider whether it may render a pertinent decision based 
on a de novo review of the record. See Bernard v. Brown, 4 
Vet.App. 384 (1993).  The service administrative records 
reflect that the veteran was involved in numerous campaigns 
against the enemy and was wounded at Khe Sanh. The Board 
finds that in light of the evidence, a current VA 
audiological examination is warranted.

In Elkins v. West, 12 Vet. App. 209 (1999) the Court held 
that that in making a determination as to whether new and 
material evidence has been submitted to reopened a previously 
denied final decision, a three step process is required.  It 
must first be determined whether new and material evidence 
has been submitted.  If new and material evidence has been 
submitted, it must be determined whether, immediately upon 
reopening, the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  If the claim is well grounded, the 
merits of the claim will be evaluated after the duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.

During his hearing, the veteran indicated that he has been 
receiving ongoing treatment at a VA facility for his PTSD.  
The Board is of the opinion that these records should be 
obtained. 

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The veteran should be furnished the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for his bilateral hearing loss 
and psychiatric disorder since his 
release from active duty.  The RO should 
then obtain all records, which are not on 
file.  The RO should also notify the 
veteran that he may submit additional 
evidence, to include medical evidence and 
argument in support of his claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

2.  The RO should specifically obtain the 
veteran's outpatient treatment records 
from July 1997 to the present from the VA 
Medical Center in San Juan, Puerto Rico.

3.  The veteran should be scheduled for a 
VA examination by a specialist in ear 
disorders in order to determine that 
nature, severity and etiology of any 
hearing loss.  In addition to an 
audiological evaluation, any other 
testing deemed necessary should be 
performed.  The examiner should be 
provided with the veteran's claims folder 
and a copy of this Remand in conjunction 
with the examination.  It is requested 
that the examiner obtain a detailed in 
service and post service history of noise 
exposure.  Following the examination, it 
is requested that the examiner render an 
opinion as to whether it is as likely as 
not that any hearing loss diagnosed is 
related to the reported inservice noise 
exposure.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

Thereafter, the case should be reviewed by the RO.  If the 
benefits sought are not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  The case should 
be returned to the Board for further appellate review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 

